DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on May 18, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hakala et al. (US 11,066,059).
Hakala et al. discloses the same propulsion rudder for a water vessel as claimed, as shown in Figures 4-8, which is comprised of a generally circular base or mounting seat, defined as Part #421-424, that is rotatably attached to an upper surface or deck of said water vessel, as shown in Figures 5A-B, said base being configured to rotate 360 degrees around a vertical axis relative to said water vessel, as described in lines 65-67 of column 8, an aerodynamic rudder assembly in the form of an annular airfoil, defined as Part #401-404, that is attached to said base or mounting seat and extends above said upper surface or deck of said water vessel, as shown in Figures 5A-B, and a thrust assembly in the form of a propeller, defined as Part #411-414, that is operationally connected to said rudder assembly, as shown in Figure 4, where said thrust assembly produces a thrust vector that is generally perpendicular to said vertical axis, as shown in Figures 5A-B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hakala et al. in view of Saiz (US 5,711,494).
Hakala et al., as set forth above, discloses all of the features claimed except for the use of a central mast that extends from a base to the center of an annular airfoil.
Saiz discloses a water vessel, as shown in Figure 1, which includes a vessel, defined as Part #1, with a base or upper surface, an aerodynamic rudder assembly, defined as Part #6, in the form of an annular airfoil that is attached to said base or upper surface by means of a central mast that extends from said base or upper surface, and a thrust assembly in the form of a propeller that is operationally connected to said rudder assembly.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize a central mast to connect a rudder assembly with an annular airfoil to a base or upper surface of a water vessel, as taught by Saiz, in combination with the propulsion rudder for a water vessel as disclosed by Hakala et al. for the purpose of providing a propulsion rudder for a water vessel with means to extend said propulsion rudder above a base or upper surface of said water vessel to a desired height.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sixsmith (US 5,279,379) and Schwarz (US 1,842,125) disclose watercraft with rotatable propulsion rudders on an upper surface of said watercraft.  Rethorst (US 5,398,628) and Sato (US 5,273,238) disclose surface effect ships or seaplanes with fixed propulsion rudders on an upper surface of said ship or seaplane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




October 14, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617